                                                                                                                                                                             1 I
AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                       Page I of I
                                                                                                                                                                             er   :I

                                       UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                       United States of America                                                   JUDGMENT IN A CRIMINAL CASE
                                  v.                                                              (For Offenses Committed On or After November I, 1987)


                    Enizael Mancilla-Valdovinos                                                   Case Number: 3:19-mj-22002

                                                                                                 Bridget Ke
                                                                                                 Defendant's Atto ney


REGISTRATION NO. 81518298
                                                                                                                                  MAY 2 1 2019
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint .                             r.• FRK u.s. 0 12.-rrncT COURT
 D was found guilty to count(-s)----'------~---------t-~-,,~.""u"'T1-'"'1::.:":':1<7              ...1"'·1':;_C-';c"'T7c;,;,F7c,..,,,,,-rL['°"·~~~""~~rn.U""'ll'.-rr'v"',_
                                                                                   ;i\~"'c'-"Ji.:...S:
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                       Nature of Offense                                                                                 Count Number(s)
8:1325                                ILLEGAL ENTRY (Misdemeanor)                                                                       1

 D The defendant has been found not guilty on count( s)
                                                                                        -----~-------------
 0 Count(s)                                                                                        dismissed on the motion of the United States.
                     -----------------~



                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                  D TIME SERVED

 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                              Tuesday, May 21, 2019
                                                                                              Date of Imposition of Sentence



                                                                                              nldcttLacK
                                                                                              UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                                               3:19-mj-22002
